FILED
                           NOT FOR PUBLICATION                              DEC 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY GERARD LEWIS,                            No.   17-15501

              Plaintiff-Appellant,               D.C. No. 5:15-cv-03335-BLF

 v.
                                                 MEMORANDUM*
M. COLVIN, Senior Librarian; K. J.
ALLEN, Appeals Examiner; S.
MIRANDA, L.T.A.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                         Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN and BYBEE, Circuit Judges.

      Anthony Gerard Lewis, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants denied him access to the courts. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Jones v. Union Pac. R.R. Co., 968 F.2d 937, 940 (9th

Cir. 1992). We affirm.

      The district court properly granted summary judgment on Lewis’s access-to-

courts claim because Lewis failed to raise a genuine dispute of material fact as to

whether he suffered any actual injury. See Lewis v. Casey, 518 U.S. 343, 348-51

(1996) (setting forth the elements of an access-to-courts claim and the actual injury

requirement).

      AFFIRMED.




                                          2